DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 05/28/2021.
Claims 10-25 are pending.
Claims 10 and 14-16 are further amended.
Claims 1-9 are cancelled.
Claims 19-25 are added.
Response to Arguments
Regarding 35 USC 112
Applicant’s ArgumentsApplicant’s arguments regarding claim objections/35 USC 112, page 6, claims 10, 16 and 18, filed on 05/28/2021. Applicant argues that the claims have been amended to clarify the system and constructed elements.
Examiner’s ResponseWith regards to Applicant’s arguments regarding claim objections/35 USC 112, page 6, claims 10, 16 and 18, filed on 05/28/2021, have been fully considered and are persuasive. Applicant has amended the claims with limitation, “A method of providing Session Initiation Protocol (SIP) communications between a plurality of SIP subscribes on an access side of a network of the communication system and a server on a core side of the network through at least one proxy providing communications to the SIP subscribers via a main Session Border Controller 
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 6-12, claims 10-25, filed on 05/28/2021. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations, “the main SBC configuration including a first SBC and a second SBC configured to backup the first SBC, the at least one proxy” , “maintaining a database located in the main SBC configuration in which the SIP subscribers currently communicating are registered in the database” ,  “the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol” , “the redundancy SBC configuration including a third SBC and a fourth SBC” , “establishing an alternative routing path for communication of the proxy  via the redundancy SBC configuration to the server” , “continuing the providing of the communications of the SIP subscribers via the redundancy SBC configuration”
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 6-12, claims 10-25, filed on 05/28/2021 have been fully considered but are not persuasive. 
With regards to claim limitations, “the main SBC configuration including a first SBC and a second SBC configured to backup the first SBC, the at least one proxy”, Zhou discloses (0032/0061) a system comprising a controller A and Controller B wherein both controllers comprise same configuration and are connected via a gateway (proxy) device. Therefore the  
With regards to claim limitations, “maintaining a database located in the main SBC configuration in which the SIP subscribers currently communicating are registered in the database”, Zhou discloses (0016/0051/0061) a system were registration information (information regarding registered and/or user subscribing for network access) is recorded (stored) on the SBC therefore providing temporary data storage for registration data. Therefore the Examiner believes that Zhou does teach or suggest storing user/terminal configuration data corresponding to registered users on a storage unit maintained by a session border controller.
With regards to claim limitations,  “the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol” , Suzuki discloses (0104/0106/0120) receiving stored registration data (database information) and copying registration data and transmitting the database to a spare (backup/redundant) server using SIP protocol/standards. Therefore the Examiner believes that Suzuki does teach or suggest copying database registration using SIP standards to SBC storage.
With regards to claim limitations, “the redundancy SBC configuration including a third SBC and a fourth SBC”, Suzuki discloses (0318/0368) plurality of SIP servers (controllers) comprising the same registration data. Therefore the Examiner believes that Suzuki does teach or suggest a third and fourth SIP element with redundant configuration.
With regards to claim limitations, “establishing an alternative routing path for communication of the proxy via the redundancy SBC configuration to the server continuing the providing of the communications of the SIP subscribers via the redundancy SBC configuration”, Zhou discloses (0006/0034/0061) enabling secondary channel by switching to secondary 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Malas (US20090016495) in view of Zhou (US20070160058) and in further view of Suzuki (US20090262724).
As to claim 10, Malas teaches a method of providing Session Initiation Protocol (SIP) communications between a plurality of SIP subscribes (¶0009 plurality of  devices; ¶0041 enables communication; ¶0053 to communicate  via  session initiation protocol (SIP); ¶0076 SIP subscribe, customer; ¶0142 multiple customer) on an access side of a network of the communication system and a server on a core side of the network through at least one proxy (¶0047 communication network; ¶0049 connecting internal users with network; ¶0051 servers, core, proxy) providing communications to the SIP subscribers via a main Session Border Controller (SBC) configuration connected on the core side with the server and connected on the access side through at least one routing path with the proxy, (¶0039 network, connecting device, users; ¶0041 enables communication; ¶0051 Data entering and exiting  through one or more session border controllers (SBC); one or more central routing authorities, such as core proxy servers ¶0053 to communicate  via  session initiation protocol (SIP); ¶0072 designates the path).
Although Malas teaches the method recited above, wherein Malas fails to expressly teach the main SBC configuration including a first SBC and a second SBC configured to back up the first SBC, the at least one proxy, maintaining a database located in the main SBC configuration in which the SIP subscribers currently communicating are registered in the database, establishing an alternative routing path for communication of the proxy  via the redundancy SBC configuration to the server and continuing the providing of the communications of the SIP subscribers via the redundancy SBC configuration.
Zhou, however discloses, the main SBC configuration including a first SBC and a second SBC configured to back up the first SBC, the at least one proxy (¶0006 soft switches (SBCs) are connected with gateway devices; ¶0032 first session border controller is a primary session border controller, the second session border controller is a secondary session border controller; ¶0061 configuration of the session border controller B and that of session border controller A are essentially the same) maintaining a database located in the main SBC configuration in which the SIP subscribers currently communicating are registered in the database, (¶0016, "when the registration messages pass through the SBC, the information, such as the ports and the IP address of the third layer of the firewall, will be recorded, and this information will be recorded together with the information of the fifth layer, such as the username or telephone number of the terminal behind the firewall. Thus when a signaling arrives, SBC will send it to the called party with the correct address and port of the firewall", where the recorded information from the registration messages Is interpreted as the database located at the SBC; ¶0051, "a terminal device registers to a first soft switch via a first session border controller";  ¶0061 registration message (with) configuration) establishing an alternative routing path for communication of the proxy  via the redundancy SBC configuration to the server, (¶0006 secondary signaling channels; ¶0034 performs registration via the second session border controller, when the terminal device detects that a failure concerning the first session border controller occurs secondary soft switch; second session border controller; ¶0061 controller(s) A and B same registration)  continuing the providing of the communications of the SIP subscribers via the redundancy SBC configuration. (¶0026 failure occurs, moving step of registering to first soft switch via second session border controller, otherwise, operating normally; ¶0039 communication provided).
Thus given the teaching of Zhou it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Malas for maintaining a registration database and providing alternate routing functions One of ordinary skill in the art would be motivated to allow for providing a quality of service guarantee. (See Zhou para 0014)
Although the combination of Malas an Zhou teach the method recited above, wherein the combination of Malas an Zhou fail to expressly teach the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol and the redundancy SBC configuration including a third SBC and a fourth SBC.
Suzuki, however discloses, the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol, (¶0104 temporary storage function; ¶0106 transmission of register to spare server; ¶0120 register request is copied and held by the proxy server; ¶0121 receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server; These characteristics enable active and mutual backup of registration information. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC) the redundancy SBC configuration including a third SBC and a fourth SBC, (¶0022 enables a plurality of servers (third, fourth) to copy registration information; ¶0318 registration information can be copied between the working/spare SIP servers; ¶0368 transmit same registration to spare SIP server (SIP controller)).  
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for copying configuration/database based on SIP protocol. One of ordinary skill in the art would be motivated to allow for authenticating the registration request to assist in stopping DoS attacks. (See Suzuki para 0108)
As to claim 11, the combination of Malas, Zhou and Suzuki teach the method recited in claim 11, wherein Malas further teaches the method of claim 10, wherein the method steps are performed upon non-availability of the main SBC configuration. (¶0051 Data entering and exiting through IAD, one or more session border controllers (SBC); ¶0074 IAD failure; ¶0110 primary registrar, configuration; ¶0110 primary registrar, failure).
As to claim 12, the combination of Malas, Zhou and Suzuki teach the method recited in claim 12, wherein Malas further teaches the method of claim 12, wherein the step of copying is (¶0074 SIP protocol message, option; ¶0143 message, copying information).
As to claim 13, the combination of Malas, Zhou and Suzuki teach the method recited in claim 12, wherein Suzuki further teaches the method of claim 12, wherein the redundancy SBC configuration sends at least one SIP message to the main SBC configuration and, upon receiving at least one SIP OPTIONS message from the redundancy SBC configuration, starts an un-registration process of listed subscribers. (¶0023 transmission and reception of message; ¶0084 FIG. 58 a diagram showing a form of transmitting a REGISTER request to the spare SIP server by the working SIP server at the time of copying registration information).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for to create a copy of the database at the second session border controller. One of ordinary skill in the art would be motivated to allow for preventing invalidation of the registration information. (See Suzuki para 0349)
As to claim 14, the combination of Malas, Zhou and Suzuki teach the method recited in claim 13, wherein Zhou further teaches the method of claim 13, wherein the main SBC configurations comprises a pair of two redundant SBCs that includes the first SBC and the second SBC and the redundancy SBC configuration includes a pair of SBCs including the third SBC and the fourth SBC, the first SBC synchronizing the second SBC and the third SBC synchronizing the fourth SBC. (¶0120 REGISTER request is copied and held by the proxy server; ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server;. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC).
Thus given the teaching of Zhou it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Malas for providing redundant session border controller. One of ordinary skill in the art would be motivated to allow for implementing a firewall to resolve network problems. (See Zhou para 0014)
As to claim 15, the combination of Malas, Zhou and Suzuki teach the method recited in claim 13, wherein Suzuki further teaches the method of claim 13, wherein the server is backed-up by an additional server. (¶0127 server enable backup; ¶0138 number of spare SIP servers).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou additional backup servers. One of ordinary skill in the art would be motivated to allow for authentication using a user identifier to access spare/backup servers. (See Suzuki para 0020)
As to claim 16, Malas teaches a communication system comprising: a proxy, a main Session Border Controller (SBC) configuration, and a server, (¶0033 communications network; ¶0051 session border controllers (SBC), servers) the proxy on an access side of a network (¶0007 communications network, multiple devices; ¶0049  connecting  users with network; ¶0051 session border controllers (SBC), core proxy servers;  ¶0053 to communicate  via  session initiation protocol (SIP); ¶0106 configurations provide for  routing option).
Although Malas teaches the method recited above, wherein Malas fails to expressly teach the main SBC configuration connecting the proxy to the server via the first routing path, the main SBC configuration including a first SBC and a second SBC that is configured as a backup to the first SBC, the second routing path is establishable as an alternative routing path for communication between the proxy and the server via the copying of the database and providing the communications of the SIP subscribers is continued via the redundancy SBC configuration and the alternative routing path after the failure.
Zhou, however discloses, the main SBC configuration connecting the proxy to the server via the first routing path, the main SBC configuration including a first SBC and a second SBC that is configured as a backup to the first SBC, (¶0032 first session border controller is a primary session border controller, the second session border controller is a secondary session border controller)  the second routing path is establishable as an alternative routing path for communication between the proxy and the server via the copying of the database, (¶0006 secondary signaling channels; ¶0034 performs registration via the second session border controller, when the terminal device detects that a failure concerning the first session border controller occurs secondary soft switch; second session border controller; ¶0061 controller a and B same registration)   and providing the communications of the SIP (¶0026 the failure occurs, moving to a step of registering to the first soft switch via a second session border controller, otherwise, operating normally; ¶0039 communication provided).
Thus given the teaching of Zhou it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Zhou and Malas for providing alternate routing functions. One of ordinary skill in the art would be motivated to allow for implementing a network address translation device to solve network problems. (See Zhou para 0014)
Although the combination of Malas an Zhou teach the method recited above, wherein the combination of Malas an Zhou fail to expressly teach the proxy maintaining a database in the main SBC configuration in which the SIP subscribers currently communication in the network via the proxy are registered, a redundancy SBC configuration configured to communicatively connect the proxy to the server via a second routing path in response to a failure of the main SBC configuration and the system configured such that: copying of the database to the a redundancy SBC configuration via SIP protocol occurs in response to a request message received from the proxy.
Suzuki, however discloses, the proxy maintaining a database in the main SBC configuration in which the SIP subscribers currently communication in the network via the proxy are registered; (¶0090 SIP proxy server, temporary storage; ¶0120 REGISTER request is copied and held by the proxy server;  ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6) a redundancy SBC configuration configured to communicatively connect the proxy to the server via a second routing path in response to a (¶0010 copying registration information to  SIP server; ¶0182 failure of registration information processing is transmitted to the user agent 10 to induce another registration information processing at the user agent 20 and a REGISTER request re-transmitted from the user agent 20 is transferred to the spare SIP server) the system configured such that: copying of the database to the a redundancy SBC configuration via SIP protocol occurs in response to a request message received from the proxy, (¶0104 temporary storage function; ¶0120 REGISTER request is copied and held by the proxy server;  ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server; These characteristics enable active and mutual backup of registration information. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for copying configuration/database based on SIP protocol. One of ordinary skill in the art would be motivated to allow for reducing the number of register requests transmitted by a user.  (See Suzuki para 0129)
As to claim 17, the combination of Malas, Zhou and Suzuki teach the method recited in claim 10, wherein Malas further teaches a non-transitory computer readable medium having at  (¶0009 computer readable medium that includes instructions executable by the integrated access device; ¶0031 computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (or other electronic devices) to perform a process).
As to claim 18, the combination of Malas, Zhou and Suzuki teach the method recited in claim 10, wherein Malas further teaches a terminal device comprising non-transitory memory communicatively connected to a processor, the memory having an application that defines a method according to claim 10 that is performed by the terminal device when the application is run by the processor. (¶0009 computer readable medium that includes instructions executable by the integrated access device; ¶0031 computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (or other electronic devices) to perform a process; ¶0053 devices  include, terminals).
As to claim 19, the combination of Malas, Zhou and Suzuki teach the method recited in claim 10, wherein Suzuki further teaches the method of claim 10, wherein: the copying of the database to the redundancy SBC configuration on the basis of the SIP protocol comprises: (¶0127 transmit copy of the database (to)  temporary storage of the proxy); ¶0367 copy registration information  using an SIP (Session Initial Protocol) the proxy sending a first SIP OPTIONS message to the redundancy SBC configuration; the redundancy SBC configuration responding to the first SIP OPTIONS message by forwarding the SIP OPTIONS message to the main SBC configuration to un-register the database so the redundancy SBC configuration and the server are synchronized with the database without going through the server. (¶0114 proxy server function 11 transmits the message received at Step S401 to a destination designated or the initial and authentication REGISTER requests to the spare SIP server; ¶0115 SIP response is the spare SIP server, delete a REGISTER request stored by the temporary storage; ¶0184 request (message) transmitted to the spare SIP server). 
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for copying of the database to a redundancy configuration based on the SIP protocol. One of ordinary skill in the art would be motivated to allow for updating registration data. (See Suzuki para 0349)
As to claim 20, the combination of Malas, Zhou and Suzuki teach the method recited in claim 19, wherein Malas further teaches the method of claim 19, wherein the proxy sends the first SIP OPTIONS message in response to a network failure. (¶0051 data may also pass through one or more central routing authorities, such as core proxy servers; ¶0074 message should be sent, upon failure; ¶0111 SIP messages; ¶0113 messages, various routing options employed). 
As to claim 21, the combination of Malas, Zhou and Suzuki teach the method recited in claim 20, wherein Malas further teaches the method of claim 20, wherein the first SIP OPTIONS message includes the database, the database including contact information, expiration time information, and other registration data for each of the SIP subscribers. (¶0004 registration of devices; ¶0054 registrar implemented with one or more databases; ¶0111 SIP messages; ¶0113 messages, various routing options employed; ¶0133 message contact field, expired field).
As to claim 22, the combination of Malas, Zhou and Suzuki teach the method recited in claim 20, wherein Malas further teaches the method of claim 20, wherein the proxy determines the network failure has occurred when the main SBC configuration fails to respond to a second SIP OPTIONS message having a request for registration in a header of the second SIP OPTIONS message within a pre- selected time period. (¶0036 registration request refers to request to register multiple communication devices; ¶0074 REGISTER message option; ¶0106 provide message headers; ¶0110 receipt of failure indication, routes register messages; ¶0111 SIP messages; ¶0113 messages, various routing options employed).
As to claim 23, the combination of Malas, Zhou and Suzuki teach the method recited in claim 22, wherein Suzuki further teaches the method of claim 22, wherein the proxy sends the first SIP OPTIONS message to the redundancy SBC configuration after pre-selected time period has passed without the proxy receiving the response to the second SBC OPTIONS message from the main SBC configuration. (¶0023 control device, transmission of a message; message having the same contents; ¶0102 received message, SIP response; ¶0196 response Interval).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for One of ordinary skill in the art would be motivated to allow for message discrimination function determines that a message is a message requesting processing of information related to the user. (See Suzuki para 0023)
As to claim 24, the combination of Malas, Zhou and Suzuki teach the method recited in claim 23, wherein Suzuki further teaches the method of claim 23, wherein the forwarded first SIP OPTIONS message has a same registration content as the first SIP OPTIONS message received by the redundancy SBC configuration to start an un-registration process on the SIP subscribers of (¶0023 transmission of a message; message having the same contents; ¶0102 received message , SIP response; ¶0116 deletion processing, REGISTER request having the same values; ¶0196 response  Interval).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for implementing an unregister function based on receiving messages with similar content. One of ordinary skill in the art would be motivated to allow for using hash identifiers. (See Suzuki para 0007)
As to claim 25, the combination of Malas, Zhou and Suzuki teach the method recited in claim 23, wherein Suzuki further teaches the method of claim 23, comprising: the redundancy SBC configuration starting a re-registration process for the SIP subscribers for continuing of the providing the communications of the SIP subscribers via the redundancy SBC configuration and the alternative routing path. (¶0022 makes access of communication; ¶0025 copying registration information; ¶0170 retry, register request, SIP response (200 OK) from the working SIP server 30 is used).  
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki, Malas and Zhou for implementing registration retries. One of ordinary skill in the art would be motivated to allow for using real time protocol. (See Suzuki para 0002)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.W. /Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454